 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JORDAN CHAD BRUCKLACHER
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 6:19-mj-00048-JDP
                                         )
11                     Plaintiff,        )               STIPULATION TO ADVANCE STATUS
                                         )               CONFERENCE TO MARCH 10, 2020;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )               Date: March 10, 2020
14   JORDAN CHAD BRUCKLACHER,            )               Time: 10:00 AM
                                         )               Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JORDAN CHAD

19   BRUCKLACHER, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,

20   SUSAN ST. VINCENT, that the Status Conference in the above-captioned matter currently
21   scheduled for March 11, 2020 at 10:00 AM be advanced to March 10, 2020 at 10:00 AM. The

22   government has no objection.

23           Based on an incident that occurred April 14, 2018, when he was 19 years of age, a

24   criminal complaint was filed on August 9, 2019 alleging that Mr. Brucklacher committed the

25   following acts: one count of 18 USC § 113(a)(4) – committing assault by striking, beating, or

26   wounding, one count of 36 CFR § 2.35(b)(2) – possessing a controlled substance (psilocybin
27   mushrooms), and one count of 36 CFR § 2.35(c) – present in a park area when under the

28   influence of alcohol or a controlled substance to a degree that may endanger oneself or another


     STIPULATION TO ADVANCE STATUS CONFERENCE
     TO MARCH 10, 2020; ORDER THEREON                                                                  1
 1   person.

 2             Defense Counsel is scheduled to appear at the United States District Court in Yosemite

 3   National Park on March 10, 2020 at 10:00 AM on separate matters and hopes to consolidate the

 4   Court’s calendars by advancing Mr. Brucklacher.

 5             Mr. Brucklacher respectfully requests an advancement of his Status Conference in Case

 6   No. 6:19-mj-00048-JDP from March 11, 2020 at 10:00 AM to March 10, 2020 at 10:00 AM.

 7

 8

 9   Dated: January 31, 2020                               /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
10                                                         Attorney for Defendant,
11                                                         JORDAN CHAD BRUCKLACHER

12

13   Dated: January 31, 2020                               /s/ Susan St. Vincent
14                                                         SUSAN ST. VINCENT
                                                           Yosemite Legal Officer
15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO ADVANCE STATUS CONFERENCE
     TO MARCH 10, 2020; ORDER THEREON                                                                   2
 1                                               ORDER

 2            The above request to advance the status conference in Case No. 6:19-mj-00048-JDP from

 3   March 11, 2020 at 10:00 AM to March 10, 2020 at 10:00 AM is hereby accepted and adopted as

 4   the order of this court.

 5   IT IS SO ORDERED.
 6

 7   Dated:      February 6, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO ADVANCE STATUS CONFERENCE
     TO MARCH 10, 2020; ORDER THEREON                                                             3
